Citation Nr: 1821029	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee patellofemoral pain syndrome (right knee disorder).

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Brendan Garcia, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2002 to August 2003. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

The most probative evidence of record establishes that the Veteran's left knee degenerative arthritis has been aggravated by her service-connected right knee disorder. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee degenerative arthritis, as secondary to service-connected right knee disorder, have been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017). Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. Allen v. Brown, 7 Vet. App. 439 (1995). Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation. Allen, 7 Vet. App. 439.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service treatment records (STRs) are silent for complaints of or treatment for a left knee disorder. 

In a September 2008 private treatment record the Veteran complained of left knee pain with difficulty bending for the prior six weeks. The medical provider found in a MRI study that the Veteran has some degenerative changes in the left knee. In a November 2009 private treatment record the Veteran reported a new complaint of left knee pain. The medical provider noted that her left knee complaints were similar to the symptoms of her right knee. On examination the medical provider observed that the Veteran had tenderness and gave an impression of patellar chondromalacia of the left knee. In December 2009 the Veteran was diagnosed with left lateral patellofemoral malalignment and chondromalacia and underwent surgery. 

In a December 2009 private treatment letter the medical provider stated that the Veteran underwent initial surgery for her right knee which was related to service. As a result, the medical provider found that the Veteran had compensated with her left knee over the past several years during her treatment for the right knee injury and had subsequently developed a problem with her left knee due to compensation. Therefore, the Veteran required further surgery for the left knee.

In a January 2010 private treatment record the medical provider noted that the Veteran had undergone left knee surgery in December 2009. The Veteran reported swelling with activity and pain that was a 6 to 7 out of 10 in intensity. She also stated that she experienced throbbing and shooting pains with interrupted sleep. The medical provider observed the Veteran enter the appointment with crutches, a knee brace, and swelling in the left knee. 

On the September 2010 VA examination the Veteran stated that her left knee disorder began in 2007 and that she required surgery on the knee in 2009. She stated that she did not experience any trauma. The Veteran reported that she experienced decreased range of motion and stiffness upon walking. She reported that she experienced mild flare-ups every one to two months that last about one hour. On examination, the examiner observed left knee deformity; giving way; instability; pain; stiffness; weakness; and decreased speed of the joint motion. The examiner found malalignment, tenderness, weakness, abnormal motion, and guarding of movement of the left knee. The examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees and opined that the left knee degenerative arthritis is less likely than not caused by or the result of the right knee disorder. The examiner reasoned that the STRs are silent in reference to the left knee; therefore, "according to current medical literature the left knee condition would have resulted from the service-connected right knee condition." The examiner further opined, however, that the Veteran's left knee degenerative arthritis was most likely permanently aggravated by the right knee disorder. He commented that the increased manifestations for the left knee arthritis resulting from the Veteran's service-connected right knee resulted in a moderate degree of impairment. 

In a September 2010 VA treatment record the medical provider similarly opined that the Veteran's left knee disorder was aggravated by her service-connected right knee disorder. In an April 2012 VA treatment record the medical provider noted that the Veteran was having trouble with her left knee. He stated that he thought the Veteran's left knee condition was related to the right knee condition. The medical provider reasoned that the Veteran has "had to walk primarily on [her] left knee for years," due to the surgeries to the right knee, which "caused her left knee problems to a significant degree." 

The Veteran had VA examinations of the knees in February 2009, July 2012, February 2014, and July 2016; however, there were no opinions offered regarding the etiology of her claimed left knee disorder. 

Upon review of the record, the Board finds that the competent and credible evidence of record establishes that the Veteran's left knee degenerative arthritis has been aggravated by her service-connected right knee disorder. The medical records, and in particular the September 2010 VA examination, establish a current diagnosis of degenerative arthritis of the left knee and contain findings that the left knee degenerative arthritis was the result of, or aggravated by, compensation for her right knee disorder. The Board finds that the September 2010 VA medical opinion is based on the entire record, including the Veteran's own history, and on the examiner's medical expertise. This opinion is not contracted by any medical evidence of record. Because the examiner's opinion is supported by the Veteran's private treatment records, VA treatment records, and the Veteran's statements, the Board finds the VA opinion to have great probative value. 

Based on the foregoing, service connection for left knee degenerative arthritis is warranted. 38 C.F.R. §§ 3.102; 3.303, 3.310 (2017).



ORDER

Entitlement to service connection for left knee degenerative arthritis is granted. 


REMAND

As for TDIU, the Board finds that action on that matter is premature at this time. It is first necessary for the RO to implement the Board's award of service connection for left knee degenerative arthritis and assign a rating for that disability. The TDIU issue is inextricably intertwined with the issue of service connection for left knee degenerative arthritis. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). As such, the Board will defer adjudication of the TDIU issue at this time.

Accordingly, the case is REMANDED for the following actions:

1. Implement the above grant of service connection for left knee degenerative arthritis, including assigning an evaluation(s) for the entire period.

2. After completing the above actions and any other necessary development, the Veteran's claim for entitlement to TDIU should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her attorney. After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


